UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 18, 2011 RxBids (Exact Name of registrant as specified in Its charter) Nevada 000-53373 20-1226081 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 9050 W. Warm Springs Rd. #12-2129 Las Vegas, Nevada (Address of principal executive offices) (Zip Code) (702) 540-2222 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On January 18, 2011, the Board of Directors of RxBids, a Nevada corporation (the “Company”), held a special meeting, at which the Company’s two incumbent directors, Mack Bradley and Todd Albiston, unanimously resolved to amend Article 3.02 of the Company’s Bylaws to provide for a minimum of two directors. (d)Exhibits Exhibit No.Description of Exhibit 3Text of amendment to Bylaws SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RxBids Dated: January 24, 2011 By: /s/ Mack Bradley Name: Mack Bradley Title: President and CEO 2
